                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI


COLUMBIA INSURANCE COMPANY and
HELZBERG’S DIAMOND SHOPS, INC.
         Plaintiffs,

       v.                                                  Case No. 4:18-cv-666-FJG

MANTRA BAND, LLC
         Defendant.


                      PLAINTIFFS’ DISMISSAL WITH PREJUDICE

       Plaintiffs Columbia Insurance Company and Helzberg’s Diamond Shops, Inc. and

Defendant Mantra Band, LLC have entered into a confidential settlement agreement. Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs dismiss with prejudice all claims of this

action against Defendant. The parties shall bear their own costs and attorneys’ fees.



                                                  s/ Cheryl L. Burbach
                                                  Cheryl L. Burbach
                                                  Mo. State Bar No. 48605
                                                  cburbach@hoveywilliams.com
                                                  HOVEY WILLIAMS LLP
                                                  10801 Mastin Boulevard, Suite 1000
                                                  Overland Park, Kansas 66210
                                                  (913) 647-9050 Fax: (913) 647-9057

                                                  ATTORNEYS FOR PLAINTIFFS
                                                  COLUMBIA INSURANCE COMPANY AND
                                                  HELZBERG’S DIAMOND SHOPS, INC.
